Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport. Febrey. 27th 1781 11. oclock. A.M.
                        
                        I this minute received your Excellencys favor of the 24th inst. and I have directly sent to Mr Destouches
                            the one which was inclosed for him, and I send you his answer. All that regards the land forces will be ready in 24 hours
                            hence, but the navy may yet be eight days before every thing be ready on her part.
                        I am very sorry that the news of Count d’Estaing’s success be not further confirmed and I am of opinion that
                            Mr Carmichaels letter, dated, "Madrid, 17th xbre," infirmates it rather, as the vessel that brought it left Cadiz only on
                            the 28th. Can it be natural that these news of the sea fight in the European seas should be known in our Western islands
                            about the 18th of January when it was not at Cadiz on the 28th xbre. I hope that your Excellency has received speedily my
                            letter brought by the Baron de Closen my Aid. You may be assured, that, on my part, nothing shall be wanting to make the
                            greatest diligence. I am with respect and personal attachment, Sir, Your Excellency’s most humble and most obedient
                            servant
                        
                            le cte de Rochambeau
                        
                        
                            3 o clock P.M.
                            I this moment received an express from Boston with the good news that the Frigate L’Astrée commanded by
                                Mr De La Perouse, had just arrived, that she brings Money and Dispatches from Court, and that the Captain was to land
                                them the next day. The Captain was to send me my dispatches by an Express.
                            On dit que la somme d’argent est forte, que le cte d’Estaing est arrivé a Bost. avec 150 voils et qu’il
                                se prepare un tres puissant virement pour venir icy. 
                                    illegible garde de marine qui arrive icy a son  et
                                qui a debarque dans la chaloupe pour venir chercher un pilote. L’astrée  ma fregate
                                    muni des 42 canons d— 18 et a eté 62 jours de traversée. C’est la meme capitaine qui a mené
                                 .
                        

                    